Case 2:18-cv-11273-MCA-LDW Document 1159-1 Filed 02/08/21 Page 1 of 4 PageID: 29142




                              EXHIBIT A
Case 2:18-cv-11273-MCA-LDW Document 1159-1 Filed 02/08/21 Page 2 of 4 PageID: 29143
   Occidental Chemical Corporation v. 21st Century Fox America                                   Status Conference 1/20/2021



                                                                                                                 Page 1

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



             --------------------------x

             OCCIDENTAL CHEMICAL                                 Civil Action No.
             CORPORATION,                                        2:18-11273(MCA)(JAD)
                                      Plaintiff,
                        v.                                       STATUS CONFERENCE
             21ST CENTURY FOX AMERICA,
             INC., et al.

                                      Defendants.

             --------------------------x

             B E F O R E:

                 THOMAS P. SCRIVO, ESQ. Special Discovery Master

                 O'Toole Scrivo Fernandez Weiner Van Lieu, LLC
                 14 Village Park Road
                 Cedar Grove, New Jersey 07009



                                      TRANSCRIPT OF CONFERENCE as
             reported by NANCY C. BENDISH, Certified Court
             Reporter, RMR, CRR and Notary Public of the
             States of New Jersey and New York, conducted
             virtually via Zoom Videoconference on Wednesday,
             January 20, 2021, commencing at 1:00 p.m.




                                  DEPOLINK COURT REPORTING & LITIGATION SERVICES (973)353-9880
Case 2:18-cv-11273-MCA-LDW Document 1159-1 Filed 02/08/21 Page 3 of 4 PageID: 29144
   Occidental Chemical Corporation v. 21st Century Fox America                                    Status Conference 1/20/2021

                                                                                                 10 (Pages 34 to 37)
                                                   Page 34                                                      Page 36
      1                                                            1
             sort of six-month report this month. And so                  would not be duplicative.
      2                                                            2
             that is subject to their weighing in on the                            I will say this, though, that this
      3                                                            3
             subject. But I think what we'll do now is we'll              is a topic that I will discuss with the District
      4                                                            4
             extend it to the June 1 date and we'll continue              Judge, given the impact on the judge's calendar
      5                                                            5
             to push forward to try to meet that date as best             and caseload. So I think that this is something
      6                                                            6
             we can.                                                      obviously that I will have a conversation with
      7                                                            7
                       MR. TALBERT: Understood. I don't                   the District Judge and the Magistrate Judge
      8                                                            8
             know if this is the right time to raise this in              about, likely before our next monthly
      9                                                            9
             light of the fact that we've just talked about               conference. But at least I wanted to give you
     10                                                           10
             the deadline, but as you saw in our letter, one              my inclination that the depositions, I don't
     11                                                           11
             of our concerns or issues that is relative to                think, necessarily should go forward without the
     12                                                           12
             the deadline, as well as discovery in general,               third-party joinder issue having been dealt
     13                                                           13
             is the third-party joinder issue, and I                      with.
     14                                                           14
             understand that there is not a hard deadline                           MR. TALBERT: Thank you.
     15                                                           15
             right now, but we were hoping to get at least --                       MR. KAIM: And, Mr. Scrivo, just
     16                                                           16
             we're at the point where we would need some                  to point out Oxy's position there, I understand
     17                                                           17
             hopefully clear direction from the Court as to               that defendants have been saying they need -- at
     18                                                           18
             whether those claims do not have to be                       first they wanted to put off the joinder
     19                                                           19
             (indiscernible) such that we can hold off adding             deadline, now they've raised the joinder
     20                                                           20
             additional parties or whether those really                   deadline, and I may be misstating this, but my
     21                                                           21
             should be filed.                                             understanding was that they -- all the parties
     22                                                           22
                       And we're cognizant that the next                  could have joined third parties at any point in
     23                                                           23
             phase here, coming into depositions, is going to             time and just have not done so to date, pending
     24                                                           24
             be a time where we don't want to slow the case               some future deadline being put in place.
     25                                                           25
             down or create prejudice for any parties. So                           Oxy's concern is we need to start

                                                   Page 35                                                      Page 37
      1                                                            1
            we're mindful of that and just wanted to raise               depos. We feel like the time has come. We have
      2                                                            2
            that in light of the aspirational goals of                   a targeted deposition strategy that we are ready
      3                                                            3
            moving discovery forward.                                    to begin. We've negotiated at length a
      4                                                            4
                      MR. SCRIVO: Yeah, I think                          deposition protocol. Have agreed to every
      5                                                            5
            obviously, as I sit here, do I think that                    component that the defendants have wanted in
      6                                                            6
            discovery will end on June 1? No, I don't,                   that deposition protocol save the one issue
      7                                                            7
            particularly with the depositions that have to               that's before you today, so that we could get it
      8                                                            8
            take place, which I think this is the topic,                 put in place and begin depositions.
      9                                                            9
            meaning depositions, and really the only issue                         I would hope that we don't have a
     10                                                           10
            that necessarily we are addressing relating to               delay in depositions pending a decision on when
     11                                                           11
            depositions today is the massive gap between the             the joinder deadline will be. I understand that
     12                                                           12
            one hour that you somehow were unable to bridge              it is obviously important to have any third
     13                                                           13
            prior to today's call, unless you're going to                parties that are (indiscernible) present for
     14                                                           14
            report on an agreement on that. But I am                     depositions but, again, my understanding has
     15                                                           15
            cognizant of the fact that I do not believe that             been the defendants have had the ability to join
     16                                                           16
            we should allow depositions to proceed while the             third parties; they've just decided not to do so
     17                                                           17
            third-party joinder issue is extended.                       and if they do so, as they've threatened that
     18                                                           18
                      So I do believe, and it's not                      they do, then that is on them, would be Oxy's
     19                                                           19
            going to be a decision today, but I want to at               position.
     20                                                           20
            least let you know that I think we are -- now                          MR. SCRIVO: I think you're right,
     21                                                           21
            that we're getting into finalizing the                       Anthony, in that this was always characterized
     22                                                           22
            deposition protocol, and once we begin                       as a deadline, and if the deadline was imposed,
     23                                                           23
            depositions, I would envision that the                       I guess we would ultimately see whether that
     24                                                           24
            third-party joinder stay, for lack of a better               third-party joinder would occur or didn't occur,
     25                                                           25
            term, would be lifted such that depositions                  but I agree with you, I don't believe that it


                                  DEPOLINK COURT REPORTING & LITIGATION SERVICES (973)353-9880
Case 2:18-cv-11273-MCA-LDW Document 1159-1 Filed 02/08/21 Page 4 of 4 PageID: 29145
   Occidental Chemical Corporation v. 21st Century Fox America                                    Status Conference 1/20/2021

                                                                                                 11 (Pages 38 to 41)
                                                   Page 38                                                      Page 40
      1                                                            1
             was prohibited, the third-party practice would              leash. It's going to be something that is --
      2                                                            2
             have been prohibited.                                       because the defendants have had a lot of time to
      3                                                            3
                       And listen, if a deadline is                      consider, contemplate and, as Anthony correctly
      4                                                            4
             imposed, we'll see what occurs. But my job is               points out, go ahead and file. They have not
      5                                                            5
             to continue to move the case forward, and we                been prohibited from filing the third-party
      6                                                            6
             understand we're getting into deposition phase.             complaints.
      7                                                            7
             I just wanted to let you know that I don't think                     I understand the practicalities of
      8                                                            8
             that that can occur until third parties are --              why the defendants have waited; I get it. But
      9                                                            9
             that everyone's in the case. Because we do not              as we are now approaching the deposition phase,
     10                                                           10
             want to duplicate -- my goal here is not to                 there is no -- let me just say this. I'm not
     11                                                           11
             duplicate work. You've seen that with the ESI               telling you to wait. I'm telling you that there
     12                                                           12
             and the other rulings here. So, I don't want to             will be a deadline imposed, and it won't be six
     13                                                           13
             run that risk.                                              months out.
     14                                                           14
                       So, like I said, we'll address                             MR. TALBERT: Understood.
     15                                                           15
             this with the District Judge and the Magistrate                      MR. KAIM: I'm sorry, Mr. Scrivo,
     16                                                           16
             Judge and we'll probably have something to                  just with respect to the issue of documents.
     17                                                           17
             report on at the next conference.                           Mr. Talbert raised putting off depositions
     18                                                           18
                       MR. KAIM: Certainly don't want to                 further to allow for the finalization of
     19                                                           19
             duplicate work. OxyChem is eager to start                   document discovery. OxyChem, as Jack pointed
     20                                                           20
             depositions. That is what I think is important,             out, we're substantially complete with our
     21                                                           21
             in our view, at this point.                                 document production. And I don't see any reason
     22                                                           22
                       MR. TALBERT: We understand that                   why defendants should delay their own
     23                                                           23
             and I think that's precisely why we want to                 depositions based on the defendants not being
     24                                                           24
             raise the issue. We're aware that there are                 complete with their documents. We would like to
     25                                                           25
             still several months likely of document                     start deposing the defendants as soon as the


                                                   Page 39                                                      Page 41
      1                                                            1
             production forthcoming, which we think is                    Court allows us to and I, again, don't think
      2                                                            2
             important to complete before starting                        that they should put that off based on their own
      3                                                            3
             depositions, and wanted to raise this now so                 document productions.
      4                                                            4
             that we do not get into this when we're about to                      MR. SCRIVO: Well, I think I heard
      5                                                            5
             start depositions and we haven't taken care of               Jeff say ESI would be done by March and that
      6                                                            6
             third-party joinder.                                         there would be some privilege issues. So I
      7                                                            7
                      As you know, we've been sensitive                   think that the deposition timeline, once we
      8                                                            8
             to that because it would greatly increase the                agree on this major issue of one hour, will be
      9                                                            9
             number of parties in the case if we do that, and             set up in the near future. But I agree with
     10                                                           10
             so we have held out up until this point. My                  you, Anthony, I think this is going to proceed
     11                                                           11
             understanding right now, just so we're clear, is             in -- you know, fairly soon.
     12                                                           12
             we will wait, pending further direction from the                      There's always going to be
     13                                                           13
             Court at the next conference before really                   lingering document issues that occur in any
     14                                                           14
             filing the third-party joinder.                              case, particularly a case of this magnitude and
     15                                                           15
                      MR. SCRIVO: Well, there's no stay                   size, so I think once we are -- and I understand
     16                                                           16
             in place from filings, so if the defendants                  the defendants are now reviewing the substantial
     17                                                           17
             believe that third-party joinder should occur,               ESI that has been provided by Oxy. I think once
     18                                                           18
             then they should do it. I've always said we're               we have an understanding that this is not going
     19                                                           19
             just not going to impose a deadline. But a                   to be a major, major fight and that there will
     20                                                           20
             deadline will be imposed. And so that's going                be, obviously, some areas of disagreements,
     21                                                           21
             to come and, you know, I think that if you are               there will be meets and confer, and there might
     22                                                           22
             not ready, necessarily, to pull the trigger, to              be things that are brought to me. But if we are
     23                                                           23
             engage in the third-party practice at this                   to understand that the ESI is near substantial
     24                                                           24
             moment, I could tell you right now, when the                 completion, then we are on the precipice of
     25                                                           25
             deadline is imposed, it's not going to be a long             depositions and everyone should be guided

                                  DEPOLINK COURT REPORTING & LITIGATION SERVICES (973)353-9880
